 

Exhibit 10.7

 

GTY TECHNOLOGY HOLDINGS INC.

2019 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), is made and
entered into effective [ __ ] (the “Grant Date”), by and between GTY Technology
Holdings Inc., a Delaware corporation (the “Company”), and [ __ ] (the
“Participant”).

 

RECITALS

 

WHEREAS, the Company has adopted the GTY Technology Holdings Inc. 2019 Omnibus
Incentive Plan, as amended (the “Plan”);

 

WHEREAS, pursuant to Section 10 of the Plan, the Company desires to grant to the
Participant an award of Restricted Stock Units (the “Units”) set forth in
Section 2(a) below, subject to certain restrictions set forth in this Agreement,
effective as of the Grant Date; and

 

WHEREAS, the Board of Directors or Compensation Committee of the Board of
Directors of the Company (the “Committee”) has duly made all determinations
necessary or appropriate to the grants hereunder.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.                  Definitions. Any capitalized term used in this Agreement
that is not defined in this Agreement will have the same meaning given to it in
the Plan.

 

2.                  Grant of Restricted Stock Units; Vesting.

 

(a)                Subject to the terms and conditions of the Plan, and the
additional terms and conditions set forth in this Agreement, the Company hereby
grants to the Participant, an award of [ __ ] time-vesting Restricted Stock
Units (the “Award”). Each Unit is a notional amount that represents one unvested
Share and constitutes the right, subject to the terms and conditions of the Plan
and this Agreement, to distribution of a Share if and when the Unit vests.

 

(b)               Provided that the Participant remain continuously employed
with the Company and its Affiliates through each applicable vesting date, one
hundred percent (100%) of the Units granted under this Award will vest on the
third anniversary of the Grant Date (the “Vesting Date”). In the event that the
Participant’s employment with the Company and its Affiliates is terminated for
any reason before the Vesting Date, the Units shall be canceled and forfeited.

 

3.                  Timing; Form of Payment. Once a Unit vests, the Participant
will be entitled to receive a Share in its place or, in the Committee’s
discretion, an equivalent amount in cash (or partly in cash and partly in
Shares). Delivery of the Shares or cash, as applicable, will be made as soon as
administratively feasible following the vesting of the associated Unit, and in
no event later than the sixtieth (60th) day following the Vesting Date. Any
Shares paid will be credited to an account established for the benefit of the
Participant with the Company’s administrative agent. The Participant will have
full legal and beneficial ownership of the Shares at that time.

 



1 

 

 

4.                  Certificates; Transferability. Units awarded under Section 2
will be credited to a book entry account maintained by the Company on behalf of
the Participant, and such book entry will appropriately record the terms,
conditions and restrictions applicable to such Units. Neither unvested Units,
nor the right to vote such Units and receive dividends thereon, may be sold,
assigned, transferred, exchanged, pledged, hypothecated or otherwise encumbered.

 

5.                  Rights as a Stockholder. Unless and until a Unit has vested
and the Share underlying it has been distributed to the Participant, the
Participant will not be entitled to vote in respect of that Unit or that Share.
Except as provided in this Section 5 or as otherwise required by law, the
Participant shall not have any rights as a stockholder with respect to any
Shares covered by the Units granted hereunder prior to the date on which he or
she is recorded as the holder of those Shares on the records of the Company.
Notwithstanding any other part of this Agreement, any quarterly or other
regular, periodic dividends or distributions (as determined by the Company) paid
on Shares will accrue with respect to (i) unvested Units, and (ii) Units that
are vested but unpaid pursuant to Section 3, and in each case will be subject to
the same forfeitures provisions (if any), and be paid out at the same time or
time(s), as the underlying Units on which such dividends or other distributions
have accrued.

 

6.                  Plan. The Participant hereby acknowledges receipt of a copy
of the Plan. Notwithstanding any other provision of this Agreement, the Units
are granted pursuant to the Plan, as in effect on the date of the Agreement, and
are subject to the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that except as otherwise provided by the
Plan, no amendment to either the Plan or this Agreement will deprive the
Participant, without the Participant’s consent, of any Units or of the
Participant’s rights under this Agreement. The interpretation and construction
by the Committee of the Plan, this Agreement, the Units, and such rules and
regulations as may be adopted by the Committee for the purpose of administering
the Plan, will be final and binding upon the Participant.

 

7.                  No Continued Employment Rights. No provision of the Plan or
this Agreement will give the Participant any right to continue in the employ of
the Company or any of its Affiliates, create any inference as to the length of
employment of the Participant, affect the right of the Company or its Affiliates
to terminate the employment of the Participant, with or without Cause, or give
the Participant any right to participate in any employee welfare or benefit plan
or other program of the Company or any of its Affiliates.

 

8.                  Changes in Company’s Capital or Organizational Structure.
The existence of the Units shall not affect in any way the right or authority of
the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of preferred Shares ahead of or affecting the Shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other act or
proceeding, whether of a similar character or otherwise.

 

9.                  Delays. In accordance with the terms of the Plan, the
Company shall have the right to suspend or delay any time period prescribed in
this Agreement or in the Plan for any action if the Committee shall determine
that the action may constitute a violation of any law or result in any liability
under any law to the Company, an Affiliate or a shareholder in the Company until
such time as the action required or permitted will not constitute a violation of
law or result in liability to the Company, an Affiliate or a shareholder of the
Company.

 



2 

 

 

10.               Governing Law; Construction. This Agreement and the Units will
be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware without regard to conflicts of law principles. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Delaware, including the Federal Courts located therein
(should Federal jurisdiction exist). Common nouns and pronouns shall be deemed
to refer to the masculine, feminine, neuter, singular and plural, as the context
requires.

 

11.               Entire Agreement. This Agreement, together with the Plan and
any other agreements incorporated herein by reference, constitutes the entire
obligation of the parties with respect to the subject matter of this Agreement
and supersedes any prior written or oral expressions of intent or understanding
with respect to such subject matter (provided, that this Agreement shall not
supersede any written consulting agreement or other written agreement between
the Company and the Participant, including, but not limited to, any written
restrictive covenant agreements). The Participant represents that, in executing
this Agreement, he does not rely and has not relied upon any representation or
statement not set forth herein made by the Company with regard to the subject
matter, bases or effect of this Agreement or otherwise.

 

12.               Amendment. This Agreement may be amended as provided in the
Plan.

 

13.               Waiver; Cumulative Rights. The failure or delay of either
party to require performance by the other party of any provision of this
Agreement will not affect its right to require performance of such provision
unless and until such performance has been waived in writing. Each right under
this Agreement is cumulative and may be exercised in part or in whole from time
to time.

 

14.               Counterparts. This Agreement may be signed in two
counterparts, each of which will be an original, but both of which will
constitute one and the same instrument.

 

15.               Headings. The headings in this Agreement are for reference
purposes only and will not affect the meaning or interpretation of this
Agreement.

 

16.               Severability. If any provision of this Agreement is for any
reason held to be invalid or unenforceable, such invalidity or unenforceability
will not affect any other provision of this Agreement, and this Agreement will
be construed as if such invalid or unenforceable provision were omitted.

 

17.               No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

18.               Successors and Assigns. This Agreement will inure to the
benefit of and be binding upon each successor and assign of the Company. All
obligations imposed upon the Participant or a representative, and all rights
granted to the Company under this Agreement, will be binding upon the
Participant’s or the representative’s heirs, legal representatives and
successors.

 



3 

 

 

19.               Tax Consequences. Upon the payment of the Award in accordance
with Section 3 above, the Participant shall recognize taxable income in respect
of the Award and the Company shall report such taxable income to the appropriate
taxing authorities in respect of the Award as it determines to be necessary and
appropriate. The Company shall have the right to require the Participant to
remit to the Company, or to withhold from amounts payable to the Participant, as
compensation or otherwise (including, without limitation, in settlement of any
vested Units), an amount sufficient to satisfy all foreign, federal, state and
local withholding tax requirements, as applicable. The Company may permit the
Participant to satisfy any required withholding obligation by reducing the
number of Shares otherwise issuable to the Participant in connection with the
vesting of the Award.

 

20.               Code Section 409A Compliance. Notwithstanding any provision of
this Agreement, to the extent that the Committee determines that any portion of
the Units granted under this Agreement is subject to Internal Revenue Code
Section 409A (“Section 409A”) and fails to comply with the requirements of
Section 409A, notwithstanding anything to the contrary contained in the Plan or
in this Agreement, the Committee reserves the right to amend, restructure,
terminate or replace such portion of the Units in order to cause such portion of
the Units to either not be subject to Section 409A or to comply with the
applicable provisions of such section.

 

 

 

[signature page follows]

 

 

4 

 

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first written above.

 

 



GTY TECHNOLOGY HOLDINGS INC.: PARTICIPANT:                           By:   By:  
                      Title   Name:                           Name:        

 





 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

